Citation Nr: 1015106	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-26 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an extension of the delimiting date beyond 
March 5, 2006, for education benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill), including entitlement to an extension of time to 
request an extension of the delimiting date.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from July 27, 1993, to 
March 4, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The Veteran served on active duty from July 27, 1993, to 
March 4, 1996.  There is no dispute as to the dates of 
service.  The evidence shows that the Veteran initiated a 
claim for education benefits in March 2008.  The RO notified 
her on March 11, 2008, that her period of eligibility for 
education benefits ended on March 5, 2006.  Thus, she was not 
entitled to any further education benefits.

The Veteran responded in April 2008.  She sought an extension 
of her delimiting date.  The Veteran reported that she had 
intended to seek an extension of benefits prior to the 2006 
deadline but was unable to do so because of her physical and 
emotional condition.  She said this also prevented her from 
using her benefits.  The Veteran said that she had been 
placed on bed rest, due to her pregnancy, from September 28, 
2005, to June 5, 2006.  The Veteran said she terminated her 
employment and that her only activity was limited to being 
able to take a shower.  

The Veteran submitted evidence of a grant of benefits for 
short-term disability by an insurance company dated in March 
2006.  The decision letter noted that the Veteran last worked 
on March 7, 2006, and that her disability date was determined 
to be March 8, 2006.  Due to a provision in the plan, she was 
not eligible for benefits until March 15, 2006.  The letter 
further advised that the Veteran would be entitled to 
benefits for six weeks postpartum.  

The Veteran also submitted a Certification of Health Care 
Provider regarding family leave that was dated March 20, 
2006.  The information noted that the Veteran's condition 
(pregnancy) commenced September 20, 2005.  It was noted that 
medical leave would be required from March 6, 2006, to six 
weeks postpartum.  It was noted that the Veteran would be on 
bed rest from March 6, 2006.  

In April 2008, the RO denied an extension of the delimiting 
date.  The decision noted that the Veteran had not sought an 
extension of the delimiting date within one year of the 
ending date of March 5, 2006.  

The Veteran submitted her notice of disagreement (NOD) in May 
2008.  She disagreed with the denial of the extension of her 
delimiting date.  She also stated that she had been informed 
that she could receive an extension of the time to request 
for an extension of her delimiting date if she had a medical 
disability that kept her from making her deadline.  She 
asserted that her medical condition did keep her from filing 
for an extension in a timely manner.  She said that her 
impairment was so traumatic that she was unable to contact VA 
or utilize her benefits.

The RO issued a statement of the case (SOC) in August 2008.  
The RO determined that the request to extend the delimiting 
date was not timely.  Thus, no extension of the delimiting 
date was warranted.  In making this determination, the RO 
considered the Veteran's physical impairment but determined 
the impairment ended as of June 5, 2006.  The SOC provided 
that there was no request for an extension submitted even 
within a year after June 5, 2006.

The Veteran perfected her appeal in September 2008.  She 
repeated her assertion that she was physical and mentally 
unable to submit a request for an extension prior to the 
deadline.

The general rule with regard to educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
that the period within which an individual may use such 
benefits "expires at the end of the 10-year period beginning 
on the date of such individual's last discharge or release 
from active duty . . . ."  See 38 U.S.C.A. § 3031(a) (West 
2002 & Supp. 2009).  See also 38 C.F.R. § 21.7050(a) (2009) 
(to the same effect).  

Exceptions to this rule provide that the 10-year period can 
be extended if (1) the individual was initially prevented 
from establishing eligibility for educational assistance due 
to the character of her discharge, but was later able to 
establish eligibility as a result of a change, correction, 
modification, or other corrective action by competent 
military authority, (2) the individual was captured and held 
as a prisoner of war by a foreign government or power after 
her last discharge or release from active duty, (3) the 
individual was prevented from pursuing her chosen program of 
education before the expiration of the 10-year period because 
of a physical or mental disability not the result of her own 
willful misconduct, (4) the individual was enrolled in an 
educational institution regularly operated on the quarter or 
semester system and the period of entitlement under 
38 U.S.C.A. § 3013 expired during a quarter or semester, or 
(5) the individual was enrolled in an educational institution 
not regularly operated on the quarter or semester system and 
the period of entitlement under 38 U.S.C.A. § 3013 expired 
after a major portion of a course was completed.  See 
38 U.S.C.A. § 3031(b), (c), (d), and (f) (West 2002); 
38 C.F.R. §§ 21.7050(f) and (g), 21.7051(a), 21.7135(s) 
(2009).

Exceptions (1), (2), (4), and (5) have not been made issues 
in this case.  The question for consideration as framed by 
the Veteran is whether she was prevented from pursuing her 
chosen program of education before the expiration of the 10-
year period because of a physical or mental disability not 
the result of her own willful misconduct.  However, 
consideration of an extension of her delimiting date under 
38 C.F.R. § 21.7051(a) turns on a determination of whether 
the Veteran is entitled to an extension of time to submit a 
request for an extension of her eligibility.  

In addition to the above, 38 C.F.R. § 21.1033 (2009) 
addresses the time limits that apply in regard to various 
actions involving claims for education benefits.  In 
particular, 38 C.F.R. § 21.1033(c) addresses the time limit 
imposed for individuals that wish to file for an extension of 
a period of eligibility for benefits, such as in this case.  
The regulation provides that the time limit for filing for an 
extended period of eligibility is either one year from the 
date on which the Veteran's original period of eligibility 
ended; or, one year from the date on which the Veteran's 
physical or mental disability no longer prevented her from 
beginning or resuming a chosen program of education.  

Further, 38 C.F.R. § 21.1033(e) notes that an extension of a 
time limit may be granted for good cause.  Finally, 38 C.F.R. 
§ 21.1033(e)(2) provides that denials of time limit 
extensions are separately appealable issues.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), provides that VA will notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
The VCAA also requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Regulations 
relating to notice and assistance, specific to education 
benefits, are found at 38 C.F.R. § 21.1031, 21.1032 (2009).

The Board notes that Veteran has not been provided with any 
notice in this case.  The Veteran has asserted that she had 
both physical and mental disability that impaired her in 
2006.  Although the RO determined that the impairment ended 
as of June 5, 2006, there is no evidence of record that 
establishes that date as the actual end of the impairment, 
other than the Veteran's statement.  The Veteran has not 
provided any additional evidence to show how long her 
impairment lasted, but she has not been advised to submit 
such evidence.  This lack of advisement must be corrected.  

On remand the Veteran must be provided with proper notice as 
required by 38 C.F.R. § 21.1031 and afforded any assistance 
required in the development of claim as set forth in 
38 C.F.R. § 21.1032.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ must review the education file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 21.1031 are complied 
with and satisfied.  The Veteran should be 
notified of how her period of eligibility 
could be extended.  She should also be 
informed of the time limit for submitting 
a request for extension of her 
eligibility.  Finally, the Veteran should 
be informed of how she may be able to 
obtain an extension for any time limit.  
The Veteran should be advised as to the 
type of evidence she should submit to 
establish any claimed physical and/or 
mental impairment and that the evidence 
should also include the duration of the 
impairment.

The Veteran should also be notified of the 
information and evidence, if any, she is to 
provide to VA and the information and 
evidence, if any, VA will try to obtain for 
her.  She should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
record on appeal.

2.  Following the development above, the 
AOJ should re-adjudicate the Veteran's 
claim on appeal.  If the disposition of 
the claim remains unfavorable, the AOJ 
should furnish the Veteran with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until she is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


